89 S.E.2d 739 (1955)
243 N.C. 62
Betty P. HAWES, widow; and Sharon Lynn Hawes, minor daughter of Maynard Hawes, Deceased,
v.
MUTUAL BENEFIT HEALTH & ACCIDENT ASSOCIATION and United Benefit Life Insurance Company and Maryland Casualty Company.
No. 398.
Supreme Court of North Carolina.
November 2, 1955.
*741 Buford T. Henderson, Winston-Salem, for plaintiffs, appellants.
Deal, Hutchins & Minor, Winston-Salem, for defendants, appellees.
PARKER, Justice.
Under the Workmen's Compensation Act the Industrial Commission is constituted the fact-finding body, and their findings, if supported by competent evidence, are "conclusive and binding as to all questions of fact". G.S. § 97-86; Cooper v. Colonial Ice Co., 230 N.C. 43, 51 S.E.2d 889. This is true even though there may be competent evidence which would have supported a contrary finding. Creighton v. Snipes, 227 N.C. 90, 40 S.E.2d 612. However, this does not mean that the conclusions of the Commission based upon the facts found are in all respects unexceptionable. Perley v. Ballenger Paving Co., 228 N.C. 479, 46 S.E.2d 298; Whitted v. Palmer-Bee Co., 228 N.C. 447, 46 S.E.2d 109.
The relationship created by the facts found here by the Commission is a question of law, and the conclusion of the Commission based on those facts is reviewable. Hayes v. Board of Trustees of Elon College, 224 N.C. 11, 29 S.E.2d 137.
After a careful analysis of the evidence and the findings of fact we arrive at the decision that the findings of fact are supported by competent evidence, and the conclusion of the Commission founded upon the facts found, that the relationship between Maynard Hawes, the deceased, and the defendants was not that of employee and employer, was correct. McCraw v. Calvine Mills, Inc., 233 N.C. 524, 64 S.E.2d 658; Perley v. Ballenger Paving Co., supra; Hayes v. Board of Trustees of Elon College, supra; Beach v. McLean, 219 N.C. 521, 14 S.E.2d 515; Bryson v. Gloucester Lumber Co., 204 N.C. 664, 169 S.E. 276; Mutual Life Ins. Co. of New York v. State, 71 N.D. 78, 298 N.W. 773, 138 A.L.R. 1115; Income Life Ins. Co. v. Mitchell, 168 Tenn. 471, 79 S.E.2d 572.
It would seem that when the deceased signed the statement that he agreed not to solicit any business for the defendants or collect any premiums after 6 July 1952 at midnight, at which time his licenses were cancelled, that he had severed all relations with the companies.
The judgment of the Superior Court is
Affirmed.